Citation Nr: 1525868	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for retinitis pigmentosa. 


REPRESENTATION

Appellant represented by:	Richard L. Palmatier, Jr., Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1974 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over this claim now lies with the RO in St. Petersburg, Florida.  

The Board has recharacterized the issue as listed on the title page based on the complex procedural posture of the appeal.  A thorough discussion of the procedural history of the claim will follow in a separate Procedural History section below to explain the need for this recharacterization.  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Retinitis pigmentosa was not "noted" on entrance to service.  

2.  The Veteran was diagnosed with retinitis pigmentosa during active service.  The evidence does not show, clearly and unmistakably, that retinitis pigmentosa manifested prior to service.  

3.  The Veteran has experienced symptoms associated with retinitis pigmentosa since service separation. 

4.  The Veteran's retinitis pigmentosa was incurred in service.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for retinitis pigmentosa have been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

In October 1974, the Veteran filed a claim for night blindness.  Later in October 1974, the Milwaukee RO issued a deferred rating decision that indicated the claims file did not contain the Veteran's service entrance examination report.  In December 1974, the Milwaukee RO issued a rating decision that denied service connection for retinitis pigmentosa based on the service Medical Board's determination that the Veteran's condition pre-existed service and was not aggravated by service.  The December 1974 rating decision indicated that the Veteran's service entrance examination report was not available and, therefore, was not considered at the time of the rating decision.  In January 1975, the Veteran was notified of this decision.  The Veteran did not initiate an appeal to the December 1974 rating decision.  

Subsequently, in January 1975, the Milwaukee RO received the Veteran's service entrance examination report.  In February 1975, the RO issued a confirmed rating decision that indicated that the additional service medical records added "no new or material evidence that would warrant [service connection] for [an] eye condition."  The record does not contain any indication that the Veteran was notified of the February 1975 confirmed rating decision, or provided with his appellate rights.  

In April 1984, the Veteran submitted contemporaneous medical evidence regarding his current retinitis pigmentosa.  In May 1984, the RO in Louisville, Kentucky, granted non-service-connected pension benefits for retinitis pigmentosa.  In August 1984, the Veteran contended that retinitis pigmentosa should be service-connected as it was aggravated by service.  In October 1984, the Louisville RO denied reopening of service connection as there was "no new factual basis on which to establish [service connection] for [retinitis pigmentosa] for which [service connection] was previously denied."  The record does not contain any indication that the Veteran was notified of the October 1984 rating decision.  

In September 1989, the Veteran petitioned to reopen service connection for retinitis pigmentosa.  In December 1989, the Louisville RO denied reopening of service connection as the Veteran had not submitted evidence that provided a "new factual basis for [service connection] for blindness" due to retinitis pigmentosa.  In December 1989, the Veteran was notified of the determination not to reopen service connection.  The Veteran did not initiate an appeal to the December 1989 determination.  

In March 1992, the Veteran petitioned to reopen service connection for retinitis pigmentosa.  In a July 1992 statement, the Veteran's then-representative indicated that the Veteran was diagnosed with retinitis pigmentosa during active service, and such evidence would be found in the service medical records.  The then-representative further requested that the VA consult the service medical records prior to making a determination regarding the Veteran's petition to reopen service connection.   In July 1992, the Louisville RO determined that new and material evidence had not been received, and accordingly, denied reopening of service connection for retinitis pigmentosa.  In an August 1992 letter, the RO notified the Veteran of the July 1992 determination and specifically indicated that the "service medical records were considered in [the] rating decision of December 20, 1974 that originally denied service connection for the eye condition."  The Veteran did not initiate an appeal to the July 1992 determination.  

In January 2010, the Veteran petitioned to reopen service connection for retinitis pigmentosa.  In June 2010, the RO in St. Petersburg, Florida, denied reopening of service connection as new and material evidence had not been received.  The Veteran initiated an appeal to the June 2010 determination with an August 2010 Notice of Disagreement and later perfected the appeal with submission of a January 2014 VA Form 9.  

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. 
§ 3.156(c) (2014).  In this case, the Veteran's service entrance examination report was not of record at the time of the December 1974 rating decision that denied service connection for retinitis pigmentosa.  When the RO received the service entrance examination report in January 1975, it properly reconsidered the claim, and in February 1975, determined that the additional service medical records provided "no new or material evidence that would warrant [service connection] for eye condition."  

The overall evidence of record indicates, however, that while the Veteran was notified of the December 1974 rating decision, and provided his appellate rights, the Veteran was not notified of the February 1975 reconsideration that considered the complete set of service medical records.  As such, the Board finds that the February 1975 rating decision did not become final, and the Veteran's original claim was still pending.  See Best v. Brown, 10 Vet. App. 322, 325 (1997) (stating that "[f]or a VA decision to become final, written notification to the appellant is required").

The Board further finds that the subsequent RO determinations made in October 1984, December 1989, July 1992, and June 2010 did not terminate the pending status of the Veteran's initial claim.  In Williams v. Peake, 521 F.3d, 1348 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a subsequent final adjudication of a claim that is identical to a pending claim that has not been finally adjudicated terminates the pending status of the earlier claim.  In contrast, in Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014), the Federal Circuit held that where VA is under an express regulatory obligation to provide a determination that is directly responsive to new evidence, the claim at issue remains open until such a determination is made.  Specifically, the Federal Circuit found that VA's failure to make the necessary determination regarding the character of new and material evidence identified by the Veteran, as required under 38 C.F.R. § 3.165(b), rendered the initial claim pending despite subsequent adjudications of the same claim.  Beraud, 766 F.3d 1402.  

The Board finds the facts of this instant case analogous to that of Beraud, in that under 38 C.F.R. § 3.165(c), the acquisition of the Veteran's service entrance examination report triggered VA's duty to reconsider the original claim without requiring new and material evidence.  As the October 1984, December 1989, July 1992, and June 2010 determinations all denied reopening of service connection because new and material evidence had not been submitted, none of the subsequent determinations adjudicated the Veteran's claim of service connection on the merits.  As such, the Board finds that, following the acquisition of the Veteran's service entrance examination report, the necessary determination regarding this new evidence has not been made in a final rating decision.  Accordingly, the Board finds the Veteran's initial claim to be still pending, and has recharacterized the issue on appeal accordingly.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The appeal of service connection for retinitis pigmentosa has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Of note, however, in several statements, the Veteran, through his representative, has challenged the competency of the May 2010 VA examiner, specifically contending that the VA examiner, an optometrist, may not have the requisite qualifications to render an opinion as to the Veteran's retinitis pigmentosa.  In addition, the Veteran, through his representative, has requested information regarding the medical experience and educational qualifications of the VA examiner, as well as the learned treatises and other medical authorities relied upon by the VA examiner in forming his opinions.  As the Board is granting service connection for retinitis pigmentosa below, the Board finds these issues moot, and any further discussion of these issues to be unnecessary.  Id.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, retinitis pigmentosa is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) for these claim do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  Only such conditions that are recorded in the examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If a disorder was not "noted" on entering service, the Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that the "increase in disability [was] due to the natural progress of the preexisting condition."  38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner, 370 F.3d at 1097.

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In short, the effect of 38 U.S.C.A. § 1111 may be summarized as follows: When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting service and not aggravated by service.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  No deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner at 1096.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA examiner or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection Analysis

The Veteran contends that service connection is warranted for retinitis pigmentosa.  Specifically, the Veteran contends that retinitis pigmentosa first manifested during active service, and that he has continued to experience symptoms associated with retinitis pigmentosa since service separation.  

Retinitis pigmentosa is a "group of diseases, frequently hereditary, marked by progressive loss of retinal response . . . , retinal atrophy, attenuation of the retinal vessels, and clumping of the pigment, with contraction of the field of vision."  See Dorland's Illustration Medical Dictionary p. 1634 (32nd ed., 2012).  Retinitis pigmentosa causes a gradual loss of the eye photoreceptors resulting in the gradual onset of night blindness, tripping over objects in the visual periphery due to constriction of the peripheral visual field, tunnel vision, and eventually total blindness.  See 80 Fed. Reg. 32513, 32515 (Jun 9, 2015).  

The Board first finds that the Veteran has a current diagnosis of retinitis pigmentosa.  The medical evidence of record beginning in 1974 and continuing forward have consistently provided a diagnosis of retinitis pigmentosa.  A December 1974 VA examination report reflects the Veteran's complaints of night blindness, glare blindness (both nighttime and daytime), and tunnel vision.  VA treatment records dated in 1989 indicate that the Veteran completed a one-month blind rehabilitation program.  VA treatment records dated in 2007 indicate that the Veteran has been "blind since 1977" with "some decrease in central vision over recent years."  

The Board next finds that retinitis pigmentosa was not "noted" at service entrance.  The April 1973 service entrance examination report notes a normal ophthalmoscopic evaluation, but notes abnormal visual acuity in both eyes.  Specifically, the service clinician noted an uncorrected visual acuity of 20/40 in the right eye and 20/50 in the left eye.  Under "Summary of Defects and Diagnoses" the service physician provided the notation "#59 E2 DVA."  The Board finds that "#59" refers to Box #59 where distance visual acuity is documented, "E2" refers to a PULHES score for the eyes of "2," and "DVA" is the medical abbreviation for "distance visual acuity."  "PULHES" is a rating system widely employed by armed services physicians in examination reports for induction and separation.  The "P" stands for "physical capacity or stamina"; the "U" for "upper extremities"; the "L" for lower extremities"; the "H" for "hearing and ears"; the "E" for "eyes"; and the "S" for "psychiatric."  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  A rating of "1" in any of the six categories, the highest rating, means that the examinee's condition in that category should not result in any limitations in military assignments.  Id.  Ratings from "2" to "4" indicate the existence of physical conditions that will result in progressively more severe restrictions on the assignments that the examinee may be given.  Id.  While there is notation of a visual acuity abnormality, there is no notation of retinitis pigmentosa or any documented testing regarding the Veteran's field of vision.  

After a review of all the evidence, the Board next finds that the evidence of record does not clearly and unmistakably establish that the Veteran's retinitis pigmentosa preexisted service.  In this regard, VA's General Counsel has indicated that when a disease that is congenital, developmental, or familial in origin, "VA adjudicators ordinarily are justified in finding that such disease, by its very nature, preexisted the claimant's military service."  VAOPGCPREC 82-90 (July 18, 1990) at p.3.  However, a hereditary disease does not always rebut the presumption of soundness, and service connection may be granted for hereditary diseases that either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  "The mere genetic or other familial predisposition to develop the symptoms . . . does not constitute having the disease.  Only when symptomatology and/or pathology exist can [the claimant] be said to have developed the disease."  Id at p.2.  In this regard, the Board finds that the evidence of record does not clearly and unmistakably establish that the Veteran's retinitis pigmentosa was symptomatic prior to entering service.  

In July 1974, the Veteran underwent a service Medical Board proceeding to determine the Veteran's continued fitness for active duty.  With respect to symptoms existing prior to entering service, the Medical Board report indicated that the Veteran "noted that his night vision has been poor for many years and particularly noticeable since he began to drive a car at age 18."  

The Veteran underwent a VA examination in May 2010 for the purpose of determining whether the Veteran's retinitis pigmentosa was aggravated by active service.  The VA examiner made no opinion as to whether the Veteran's retinitis pigmentosa preexisted service; therefore, an addendum medical opinion was obtained in July 2013.  In the addendum medical opinion, the VA examiner indicated that he did not find clear and unmistakable evidence that the Veteran's retinitis pigmentosa existed prior to service.  The VA examiner clarified his opinion, however, indicating that retinitis pigmentosa is "one of the most common forms of inherited retinal degeneration," and "it is common for symptoms to not present until late teens or adulthood."

The Veteran submitted a December 2011 private medical opinion that discussed whether or not the Veteran's retinitis pigmentosa was symptomatic prior to entering service.  The private ophthalmologist indicated that the only indication that the Veteran's retinitis pigmentosa was symptomatic prior to service was the Veteran's report of poor night vision.  The private ophthalmologist explained that night blindness is a subjective symptom with a continuum of severity; therefore, the presence of functional consequences of the complaint should be assessed in determining whether the condition was actually symptomatic.  In the Veteran's case, the private ophthalmologist found no functional consequence of the Veteran's reported poor night vision, specifically noting no indication that the Veteran stopped or limited his driving at night.  As such, the private ophthalmologist opined that there was no clear and unmistakable evidence that the Veteran's retinitis pigmentosa was symptomatic prior to entering service.  

While there is evidence of record that the Veteran reported poor night vision prior to service, the Veteran's reported symptom does not amount to a clinical diagnosis.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (finding a veteran's report of a preexisting psychiatric condition does not constitute evidence that such did in fact preexist service); see also Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Moreover, the December 2011 private ophthalmologist indicated that without evidence of functional impairment, the Veteran's report of poor night vision does not clearly and unmistakably indicate retinitis pigmentosa was symptomatic prior to service.  Therefore, the Veteran's lay report of poor night vision does not clearly and unmistakably establish that retinitis pigmentosa manifested prior to entering service.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (clear and unmistakable evidence is an onerous evidentiary standard, requiring that the preexistence of a condition be undebatable).

The Court held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires VA to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Wagner at 1097.  If the Government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim is one of service connection.  Id at 1096.  Because the evidence does not show, clearly and unmistakably, that the Veteran's retinitis pigmentosa preexisted service, the Board finds that the presumption of soundness is not rebutted and the Veteran is presumed to be sound at service entrance.  The Board will next determine if the Veteran's retinitis pigmentosa is related to service.  

After a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's first manifestation of retinitis pigmentosa occurred during active service.  The July 1974 Medical Board report indicates that the Veteran walked into a tank while on night maneuvers, prompting examination of his eyes, a diagnosis of retinitis pigmentosa, and ultimately discharge from active service.  The service eye examination revealed a markedly constricted visual field in both eyes to a central 10 degree island.  In the July 1974 service separation examination report, the Veteran was noted to have an abnormal ophthalmoscopic evaluation with bone spicule pigmentation in the midperiphery of both retinae, a distance visual acuity of 20/80 bilaterally, and a loss of field of vision to the central 10 degrees bilaterally.  Under "Summary of Defects and Diagnoses" the service clinician noted retinitis pigmentosa bilaterally, and assigned a PULHES score of E4.  See McIntosh, 4 Vet. App. at 555.  Further, a post-service November 1974 VA treatment record indicates that the Veteran first received a diagnosis of retinitis pigmentosa during active service.  

As discussed above, the Veteran's retinitis pigmentosa was not noted upon entry into service, and the evidence of record does not establish that the Veteran's retinitis pigmentosa manifested prior to service.  Accordingly, the Veteran is presumed sound at service entrance.  Further, the weight of the evidence demonstrates that the first manifestation of the Veteran's retinitis pigmentosa occurred during active service, and that the Veteran has continued to experience symptoms associated with retinitis pigmentosa since service separation.  Accordingly, the weight of the evidence demonstrates that the Veteran's retinitis pigmentosa was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for retinitis pigmentosa have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for retinitis pigmentosa is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


